[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Finding both of appellants' assignments of error well-taken, the judgment of the Lucas County Court of Common Pleas is reversed at appellee's costs. This cause is remanded to that court with instructions either to remand the cause to the Sylvania Board of Zoning Appeals for an appropriate hearing as defined in the Opinion and Judgment Entry by Handwork, P.J., on file, or to conduct an evidentiary hearing itself in accordance with R.C. 2506.03 and for such further proceedings as may be in accordance with law and consistent with this opinion. Handwork, P.J., Resnick and Sherck, JJ., concur.
* * *